 279317 NLRB No. 45HOBELMANN PORT SERVICES1All subsequent dates are from November 23, 1993, to June 28,1994.2Baldwin Shop 'N Save, 314 NLRB 114, 118 (1994).3T.U. Electric, 306 NLRB 654, 656 (1992). See also Ohio Power,216 NLRB 987, 991±992 (1975).4North American Soccer League, 245 NLRB 1301, 1306 (1979);American Commercial Lines, Inc., 291 NLRB 1066, 1163±1164(1988); Ryder Distribution Resources, 302 NLRB 76, 90±91 (1991).Hobelmann Port Services, Inc. and InternationalBrotherhood of Teamsters, Local Union No.
557, AFL±CIO. Case 5±CA±24302April 28, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn October 12, 1994, Administrative Law JudgeJames L. Rose issued the attached decision. The Gen-
eral Counsel filed an exception and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exception and brief and has de-
cided to affirm the judge's rulings, findings, and con-
clusions to the extent consistent with this decision.In his decision, the judge found that the Respondenthad violated Section 8(a)(5) and (1) of the Act by its
refusal to bargain with the Charging Party Union,
which was the employees' certified bargaining rep-
resentative. There are no exceptions to this finding and
we therefore adopt it. The General Counsel has ex-cepted, however, to the judge's failure to consider an-
other allegation in the complaint. Specifically, as de-
scribed further below, the complaint also alleged that
Respondent had violated Section 8(a)(5) and (1) by its
failure to supply certain information to the Union. The
judge's decision is entirely silent on this aspect of the
complaint. For the following reasons, we find merit in
the General Counsel's exception and find that the Re-
spondent violated the Act as alleged.The facts show that the Union was certified as theemployees' exclusive bargaining representative on No-
vember 23, 1993.1On November 29, the Union wroteto the Respondent, seeking to initiate bargaining and to
set a date for negotiations to begin. In that letter the
Union set out the following:All matters of disciplinary action since the initialcertification shall be a matter of negotiation.
Please submit a list of all action taken against the
employees.On December 4, the Respondent wrote to the em-ployees and informed them that it had decided not to
contest the Union's certification and that it would
begin bargaining with the Union. On December 6, the
Respondent's attorney wrote the Union requesting that
he be contacted to begin negotiations. On March 4, the
Union wrote to the Respondent's attorney and indi-
cated that this was ``a [s]econd [r]equest for us to start
negotiations.'' On March 15, however, the Respond-ent's attorney wrote to the Union stating that the Re-spondent ``will not bargain'' with the Union pending
the final resolution of a complaint that had been issued
by the Region against the Union. That complaint was
resolved by a unilateral settlement agreement entered
into on June 28.Before the judge, the Respondent contended that thecomplaint allegations against the Union had not been
fully remedied by the settlement agreement and that
the actions alleged to be unlawful in that complaint
warranted the revocation of the Union's certification
and also privileged the Respondent's refusal to bar-
gain. The judge rejected that claim, found that the Re-
spondent's bargaining obligation remained intact, and
found that its refusal to bargain violated the Act.As noted, there are no exceptions to the judge'sfinding that the Respondent refused to bargain with the
Union in violation of the Act. This was the allegation
contained in paragraph 9 of the complaint. The com-plaint at paragraph 10 also alleged, however, that since
on or about November 29, the Union by letter had re-
quested that the Respondent furnish the Union with ``a
list of disciplinary action taken against employees
since the Union's certification.'' The complaint further
alleged that this information was necessary for, and
relevant to, the Union's performance of its duties as
the employees' collective-bargaining representative,
and that, since November 29, the Respondent had
failed and refused to furnish the Union with the re-
quested information. This refusal to supply the infor-
mation was also alleged to be a violation of Section
8(a)(5). In its answer, the Respondent admitted that the
Union had requested the information but it denied the
allegations that the information was necessary and rel-
evant; that it had refused to supply this information;
and that it had thereby violated Section 8(a)(5) of the
Act. We reject the Respondent's contentions.It is well settled that ``[i]t is a violation of Section8(a)(1) and (5) for an employer to fail or refuse to fur-
nish to a union any information which is relevant and
necessary for the Union to have in order to fulfill its
duty as bargaining representative.''2The Board hasalso indicated that ``information about employees actu-
ally represented by a union is presumptively relevant
and necessary and is required to be produced.''3TheUnion sought a list of all disciplinary action taken
against employees that it represented and thus that in-
formation was presumptively relevant and necessary
and the Union was entitled to it.4 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Counsel for the General Counsel in her brief to the judge andin her brief to the Board stated that the Respondent had refused to
supply the information. In its brief to the judge, the Respondent did
not claim that it had, in fact, supplied the information. Further, the
Respondent has submitted no exceptions to the judge's decision and
no reply brief to the Board arguing that it did supply the information
or that, if it did not, its refusal to supply the information was in
some way privileged.We also find that the Respondent refused to supplythat information. The Union requested the informationin its letter of November 29 and there is no indication
in the record that the Respondent ever supplied it. In
neither its December 4 letter to the employees indicat-
ing that it would bargain nor its December 6 letter to
the Union stating its willingness to bargain did the Re-
spondent indicate it was supplying the information
sought. Further, there was no contact between the par-
ties after the December 6 letter until the Union's
March 4 letter in which the Union again requested bar-
gaining. There is no indication in that March 4 letter
that the information had been supplied. The Respond-
ent in turn in its March 15 letter indicated that it
would not bargain with the Union because of the com-
plaint that had been filed against the Union, as dis-
cussed above. It did not indicate in its March 15 letter
that it had supplied or was then supplying the Union
with the information sought. Thus, we find that the Re-
spondent refused to supply the information.5Accordingly, we find that the Respondent's refusalto supply the necessary and relevant information that
the Union sought violated Section 8(a)(5) and (1) of
the Act and we shall enter the following conclusions
of law, amended remedy, and Order.CONCLUSIONSOF
LAW1. Hobelmann Port Services, Inc. is an employer en-gaged in commerce within the meaning of Section 2(6)
and (7) of the Act.2. International Brotherhood of Teamsters, LocalUnion No. 557, AFL±CIO is a labor organization with-
in the meaning of Section 2(5) of the Act.3. The Union has been at all times material the ex-clusive representative for the purposes of collective
bargaining of the following employees:All full time and regular part time employees em-ployed by the Respondent at its Atlantic Terminal
and Chesapeake Terminal located in Baltimore,
Maryland; but excluding all office clerical em-
ployees, guards and supervisors as defined in the
Act.4. Respondent by refusing to bargain with the Unionas the certified representative of its employees in the
above-described bargaining unit and by refusing to
provide the Union, on request, information necessary
for and relevant to collective bargaining violated Sec-
tion 8(a)(5) and (1) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaning
of Section 2(6) and (7) of the Act.AMENDEDREMEDYHaving found that the Respondent violated the Actby refusing to provide information that was necessary
for and relevant to collective bargaining, we shall
order the Respondent to cease and desist and to take
certain affirmative action, i.e., to furnish the Union
with the information which it has unlawfully failed and
refused to furnish.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Hobelmann Port Services, Inc., Baltimore, Maryland,
its officers, agents, successors, and assigns, shall take
the action set forth in the Order as modified.1. Insert the following as paragraph 1(b) and reletterthe subsequent paragraph.``(b) Refusing to provide the Union with a list ofdisciplinary actions taken against employees since the
certification of the Union.''2. Insert the following as paragraph 2(b) and reletterthe subsequent paragraphs.``(b) Provide the Union with a list of disciplinaryactions taken against employees since the certification
of the Union.''3. Substitute the attached notice for that of the ad-ministrative law judge.MEMBERSTEPHENS, dissenting in part.I would dismiss the allegation as to refusal to pro-vide information because, in my view, the General
Counsel, who has the burden of proof, failed to put in
sufficient evidence of the Respondent's failure and re-
fusal to supply the requested information.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with InternationalBrotherhood of Teamsters, Local Union No. 557,
AFL±CIO as the certified representative of our em-
ployees for purposes of collective bargaining.WEWILLNOT
refuse to provide the Union with alist of disciplinary actions taken against employees
since the certification of the Union. 281HOBELMANN PORT SERVICES1The motion of counsel for the General Counsel to sever this casefrom Cases 5±CA±23383, 5±CA±23386, 5±CA±23586, and 5±CA±
23997, all of which have been resolved without litigation, is granted.2All dates are in 1994, unless otherwise indicated.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit.WEWILL
provide the Union with a list of discipli-nary actions taken against employees since the certifi-
cation of the Union.HOBELMANNPORTSERVICES, INC.Eileen Conway, Esq., for the General Counsel.Edward J. Gutman, Esq., of Baltimore, Maryland, for theRespondent.James F. Wallington, Esq., of Washington, D.C., for theCharging Party.DECISIONSTATEMENTOFTHE
CASEJAMESL. ROSE, Administrative Law Judge. This matter1was tried before me on July 18, 1994,2at Baltimore, Mary-land, upon the General Counsel's complaint which alleged
that the Respondent has refused to recognize and bargain
with the Charging Party in violation of Section 8(a)(5) of the
National Labor Relations Act.The Respondent admits having refused to bargain with theCharging Party; however, it contends that the Charging Party
has engaged in such egregious conduct that its certification
should be withdrawn and the Respondent be relieved of its
duty to bargain.Subsequent to the hearing all counsel submitted briefs.Upon the record as a whole, including my observations of
the witnesses, briefs and arguments of counsel, I make the
followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is engaged in processing automobiles forimport and export at its facility in Baltimore, Maryland. In
the course and conduct of this business, the Respondent an-
nually receives materials and supplies directly from points
outside the State of Maryland valued in excess of $50,000.
The Respondent admits, and I find, that it is an employer en-
gaged in interstate commerce within the meaning of Sections
2(6) and (7) of the Act.II. THELABORORGANIZATION
The Charging Party, International Brotherhood of Team-sters, Local Union No. 557, AFL±CIO (the Union), is admit-
ted to be, and I find is, a labor organization within the mean-
ing of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICE
A. The FactsPursuant to a Stipulated Election Agreement, on April 30,1993, a secret-ballot election was held among the Respond-
ent employees in the following unit:All full time and regular part time employees employedby the Respondent at its Atlantic Terminal and Chesa-
peake Terminal located in Baltimore, Maryland; but ex-
cluding all office clerical employees, guards and super-
visors as defined in the Act.A majority voted in favor of representation by the Union.The Respondent filed objections to conduct affecting the re-
sults of the election, which were ultimately overruled by the
Board, and the Union was certified as the employees' bar-
gaining representative on November 23, 1993.On November 29, 1993, John D. Clemens, the Union'spresident, wrote the Respondent requesting that negotiations
begin for a collective-bargaining agreement. The Respond-
ent's president, William A. Kroh, wrote a letter to ``All of
Our Employees'' stating that his lawyers had advised that the
certification of the Union could ultimately be overruled by
the United States court of appeals or the Supreme Court;
however, he had decided not to appeal and he had decided
to begin negotiations with the Union. On December 6, the
Respondent's attorney wrote the Union requesting he be con-
tacted to begin negotiations.Clemens held a meeting of unit employees on January 15,during which he made comments the Respondent contends
violated Section 8(b)(1)(A) of the Act; and on January 26,
a charge was filed. A complaint issued against the Union on
March 11, alleging, in material part, that Clemens threatened
unit employees with ``violent retaliation'' should they cross
a picket line established by the Union and threatened expul-
sion from the Union and discharge should they accuse a fel-
low employee of wrongdoing.Thus on March 15, 1994, the Respondent's attorney wrotethe Union stating, ``Hobelmann Port Services will not bar-
gain with your Local Union pending a final resolution of the
Complaint in Case No. 5±CB±7770 by the National Labor
Relations Board.'' This matter was resolved by a unilateral
informal settlement agreement entered into on June 28. The
Respondent contends here that the allegations have not been
fully remedied by the settlement agreement.Witnesses for the Respondent testified about the meetingon January 15 during which Clemens made certain state-
ments which could reasonably be construed as the threats al-
leged.Since neither the General Counsel nor the Union offeredany evidence in rebuttal, and since the Respondent's wit-
nesses were generally credible, I conclude that Clemens
made the statements attributed to him.The essence of Clemens' statements is contained in the af-fidavit of Betty Blackburn:7. One of the things Clemens talked about during themeeting was that we couldn't ``rat'' on another brother
or sister. He said that doing so could result in having
our Union card pulled and being put out of a job. He
said we could not rat to the Company on another broth- 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.er or sister who stole or got into a fight. He said wecould not sign any kind or statement against a brother
or sister. He said if we did the Union would pull our
card and, we would no longer work for Hobelmann. He
also said they'd pull our card and we'd be out of a job
if we got 3 months behind on dues.8. At one point, ``Bubba'' Butler asked Clemenswhether if there was a strike, the Company could hiretemps. Clemens said they could but if they did, he'd get
other Union brother and sisters in to man a picket line
at the gate and ``no one would get through,'' or some-
thing to that effect. Clemens said something like ``trust
meÐno one will cross the strike line, no one will even
tryÐwhat ever happens, happens.'' He then went on to
tell a story about an incident at another employer where
the Union was on strike and was picketing and a cop
gave a parking ticket to one of the picketers. He said
that the picketers turned the cop car over and the cop
wound up tearing up the ticket. The clear implication
of all this to me was that they'd beat up or vandalize
anyone who would try to cross a picket line.Without accepting Blackburn's interpretation of Clemens'statements at the meeting, or the believability of some of the
assertions, I do conclude he said something along these lines.
Blackburn's testimony and affidavit are corroborated by her
testimony and other witnesses. There it no evidence that
Clemens, or the Union, however, in fact engaged in any vio-
lent conduct toward employees, supervisors or management
of the Respondent, or anyone else.The Respondent also contends that certain preelection con-duct of the Union as well as a May 1994 strike against a
company closely associated with the Respondent together
with the statements of Clemens render the Union unfit to
represent its employees.B. Analysis and Concluding FindingsThe Respondent argues that Clemens' threats are suffi-ciently serious that the Union's certification should be with-
drawn and that it is not required to bargain with the Union.
This contention is based on Laura Modes, 144 NLRB 1592(1963), and subsequent cases, particularly including UnionNacional de Trabajadores (Carborundum Co. of Puerto
Rico), 219 NLRB 862 (1975), where there were substantialthreats of physical violence during negotiations by the
union's chief spokesman, followed, at the plant, by physical
assaults and bodily injury and subsequent threats of violence.
There the Board said, ``We would not expect or require an
employer to sit down and bargain with a union guilty of such
misconduct absent adequate assurances against continuation
thereof.''The Board has held, however, that withholding a bargainorder based on the union's misconduct is an ``extraordinary
sanction.'' M.P.C. Plating, Inc., 295 NLRB 583, 584 (1989),citing New Fairview Convalescent Home, 206 NLRB 688(1973), enfd. 520 F.2d 1316 (2d Cir. 1975), cert. denied 423
U.S. 1053 (1976).Thus the issue here is whether the statements of Clemensare such as to warrant withholding a bargaining order against
the Respondent. I conclude they are not. At worst, Clemens
statements were abstract and took only a few minutes during
a meeting of more than 4 hours. While threats by a union'schief executive officer are not to be condoned, at stake alsois the right of employees to be represented for collective bar-
gaining by a labor organization of their choosing. Thus, as
the Board noted, denying employees their right in this regard
is an extraordinary remedy, and is entered only when the
union engages serious acts of violence.I conclude that the statements attributed to Clemens do notrise to the level of seriousness such that it would effectuate
the policies of the Act to withdraw the Union's certification
and withhold a bargaining order. But even if they did, by en-
tering into the settlement in Case 5±CB±7770, the Union
gave ``adequate assurance against continuation'' of the mis-
conduct. Accordingly, I reject the Respondent's defense and
I will recommend that the Respondent be ordered to bargain
with the Union as the duly certified collective-bargaining
representative of the Respondent's employees in the above-
described appropriate unit.The alleged preelection conduct of the Union was consid-ered by the Board and rejected as sufficiently serious to set
aside the election, and it is well settled that issues involving
conduct alleged to affect the results of an election will not
be re litigated in a refusal to bargain case. Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941). Further, thisconduct could not seriously be considered a basis for excus-
ing the Respondent from its bargaining duty.Finally, the Respondent has not stated how or why theUnion's strike against another company (even one closely as-
sociated with it) after its announced refusal to bargain is
somehow egregious conduct requiring the withdrawal of a
certification, or is even relevant to the issues here.IV. REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist from this activity and to take certain affirmative
action designed to effectuate the policies of the Act. Since
the Respondent's unlawful refusal to bargain stopped the col-
lective-bargaining process before it started, it is appropriate
to commence the certification year when the Respondent rec-
ognizes and begins to bargain with the Union in good faith.
Thill, Inc., 298 NLRB 669 (1990).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Hobelmann Port Service, Inc., Baltimore,Maryland, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with International Brotherhood ofTeamsters, Local Union No. 557, AFL±CIO as the certified
representative of its employees in the following unit appro-
priate for collective bargaining within the meaning of Section
9(c) of the Act:All full time and regular part time employees employedby the Respondent at its Atlantic Terminal and Chesa- 283HOBELMANN PORT SERVICES4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''peake Terminal located in Baltimore, Maryland; but ex-cluding all office clerical employees, guards and super-
visors as defined in the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the above-described ap-
propriate unit concerning terms and conditions of employ-
ment and, if an understanding is reached, embody the under-
standing in a signed agreement, the certification year to
begin when the Respondent recognizes the Union and begins
to bargain in good faith with it.(b) Post at its Baltimore, Maryland, facility copies of theattached notice marked ``Appendix.''4Copies of the notice,on forms provided by the Regional Director for Region 5
after being signed by the Respondents authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.